Laughlih, J. (dissenting):
The questions presented for decision on this appeal are whether in an action for separation which is based op. the marriage contract the defendant, who is in contempt of court for failing to obey an order for the ■ payment of alimony, may be stayed or should, be stayed from offering proof of a counterclaim duly and timely' pleaded for an annulment of the marriage. Quite likely such a counterclaim is not authorized (Taylor v. Taylor, 25 Misc. Rep. 566; affd., without opinion, 68 App. Div. 638; Conrad v. Conrad, 124 id. 780), but the Court of Appeals has not yet passed upon that question and the defendant should be left in a position to raise it by offering his evidence upon the trial. The order was not made upon the theory that the counterclaim was not authorized, and mani- 1 festly that question cannot be. thus raised. The order appears to *350have been made in recognition of the validity of the Counterclaim, and no question with respect to the right of defendant to interpose the counterclaim was raised at Special Term of has. been raised on'. ' appeal. I allude to it merely, to show that I am not expressing an opinion-on that question: • I have been unable to find any case in which it has been expressly decided that due process of law requires not only that a party shall be heard in direct defense of any charge made against him, but that he shall be permitted also to prove an affirmative defense. It is, however, contrary to the spirit of our institutions tó allow judgment- to bé entered against a party without hearing him on an affirmative defense duly pleaded which, if established, would defeat the plaintiff’s cause of action. So in the casé at bar, assuming, as we must for the purpose of this appeal, that the counterclaim is properly pleaded, then the plaintiff is seeking to enforce rights Under'a contract which the defendant, if he should be able to establish" his counterclaim is entitled to have canceled-. Of course the court may refuse to hear a party in contempt on an affirmative application by him, but the court cannot administer jus-. • tice by hearing only one side of a case, nor can it refuse to hear any evidence relating to. facts duly pleaded tending to. defeat the pláintiff’s cause of action merely because the defendant is. in contempt. of court. (Hovey v. Elliott, 167 U. S. 409, 444; Sibley v. Sibley, 76 App. Div. 132; Harney v. Harney, 110 id. 20.) If the. mar- . riage were procured by fraud the plaintiff could enforce the contract, and any right arising therefrom until it is. annulled^ by .a decree óf a court of competent jurisdiction. The decision of the majority of the court on this appeal would permit the party who pérpecrated the fraud to enjoy the fruits of her contract and aid her by a decree in so doing indefinitely,' turning a deaf ear to the affirmative :defense.
I am of opinion, therefore, that neither the Special Term nor this court- can lawfully make an order which permits the plaintiff to move the trial of the cause, and precludes the defendant from being heard upon or-offering evidence to sustain his counterclaim, and that if authority so to do were vested in the court, it should not have been so exercised.
I,-therefore, vote to modify the order so that it will merely stay ' affirmative 'action by the defendant in moving, the cause for trial or *351making any application to the court herein other than in defense of any step or proceeding taken by the plaintiff.
Order modified as directed in opinion and as modified affirmed, with ten dollars costs and disbursements to respondent. Settle order pn notice.